internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp-plr-132556-00 date date number release date index number mutual bank state a dear this letter responds to a letter dated date requesting rulings about the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below mutual bank is a federally chartered mutual_savings_bank engaged in banking and banking related business in state a as a mutual entity mutual bank does not have any authorized capital stock instead the depositors have liquidation and voting rights equity interests in mutual bank for what have been represented to be valid business purposes mutual bank’s board_of directors has decided to convert to a mutual holding_company structure pursuant to the laws and regulations of state a accordingly mutual bank proposes the following steps all of which will be undertaken pursuant to a plan and occur on approximately the same date i ii iii iv mutual bank will form an interim federal stock savings bank as a wholly- owned subsidiary interim one interim one will organize an interim federal stock savings bank as a wholly-owned subsidiary interim two interim one will organize a stock corporation stock holding_company as a wholly-owned subsidiary of interim one mutual bank will exchange its charter for a federal stock savings bank charter stock bank plr-132556-00 v vi vii interim one will cancel its outstanding_stock and exchange its charter for a federal mutual holding_company charter mhc interim two will merge with and into stock bank with stock bank surviving causing the stock bank to be a wholly-owned subsidiary of mhc the initially issued stock of the stock bank which will be constructively received by former mutual bank members when mutual bank becomes stock bank pursuant to iv will be constructively transferred to the mhc in exchange for membership interests in the mhc former members of the mutual bank will become members of the mhc viii mhc formerly interim one will receive all of the stock of stock bank in exchange for its shares of interim two stock ix mhc will transfer all of the outstanding shares of stock bank to stock holding_company as a result of these steps stock bank will be a wholly owned subsidiary of stock holding_company which will be a wholly owned subsidiary of mutual holding_company mutual holding_company will not have any authorized capital stock the depositors of stock bank will hold all of the mutual interests liquidation and voting rights in mutual holding_company as long as they maintain deposit accounts in stock bank you propose that the transactions described above be treated as in substance the conversion of mutual bank to stock form followed by the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company followed by the contribution of mutual now stock bank by mutual holding_company to stock holding_company you further propose that the conversion of mutual bank to stock form be treated as a reorganization described in sec_368 of the internal_revenue_code and that the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company be treated as a transfer of property solely in exchange for stock described in sec_351 sec_3 of revproc_2000_3 2000_1_irb_103 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 additionally sec_3 of revproc_2000_3 provides that the service will not rule on the application of sec_351 to an exchange of stock for stock in the formation of a holding_company although revproc_2000_3 provides a general no-rule policy concerning sec_368 and sec_351 the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under either of these sections the service will only rule on such subissues if they are significant and not clearly and adequately addressed by a statute plr-132556-00 regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin you have represented that to the best of your knowledge and belief and but for the resolution of your requested rulings below the conversion of mutual bank to stock bank as described in step iv above constitutes a reorganization described in sec_368 and that the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company constitutes a transfer described in sec_351 of property in exchange for stock with respect to the conversion of mutual bank from a federally chartered mutual_savings_bank to a federally chartered stock savings bank as described in step iv above you have requested two subissue rulings one is that the requirements of sec_1_368-1 and e of the income_tax regulations that there be a continuity_of_interest on the part of the owners of the enterprise prior to the reorganization is satisfied by the constructive exchange of the depositors' mutual ownership interests in mutual bank for stock in stock bank notwithstanding the depositors' constructive exchange of that stock for mutual ownership interests in mutual holding_company immediately thereafter the other is that neither the transaction described in step vii above involving in substance the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company nor the contribution by mutual holding_company of stock bank to stock holding_company described in steps ix above will prevent mutual bank's exchange of its charter for that of a state a chartered stock savings bank from qualifying as a reorganization under sec_368 with respect to the remainder of the transaction described in step iv above you have requested two subissue rulings one is that the merger of interim with and into stock bank in which the depositors transfer the stock of stock bank constructively received in the conversion of mutual bank into stock bank to mutual holding_company in exchange for mutual ownership interests therein will be treated as the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company the other is that the mutual ownership interests in the mutual holding_company will be treated as stock within the meaning of sec_351 accordingly based on the information and representations set forth above we hold as follows the requirements of sec_1_368-1 and e that there be a continuity_of_interest on the part of the owners of the enterprise prior to the reorganization is satisfied by the constructive exchange of the depositors' mutual ownership interests in mutual bank for stock in stock bank notwithstanding the depositors' constructive exchange of that stock for mutual ownership interests in mutual holding_company immediately plr-132556-00 thereafter neither the transaction described in steps iv through vii above involving in substance the contribution of stock of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company see ruling below nor the contribution by mutual holding_company of stock of stock bank to stock holding_company described in step ix above will prevent mutual bank’s exchange of its charter for that of a state chartered stock savings bank from qualifying as a reorganization under sec_368 the merger of interim two with and into stock bank in which the depositors transfer the stock of stock bank constructively received in the conversion of mutual bank into stock bank to mutual holding_company in exchange for mutual ownership interests therein will be treated for federal_income_tax purposes as the contribution of the stock of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company see revrul_90_95 1990_2_cb_67 revrul_67_448 1967_2_cb_144 the mutual ownership interests in mutual holding_company will be treated as stock within the meaning of sec_351 see revrul_69_3 1969_1_cb_103 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a determination of whether the conversion of mutual bank to stock bank qualifies as a reorganization under sec_368 and whether the exchange of stock bank shares for ownership interests in mutual holding_company is described in sec_351 will be made upon audit of the federal_income_tax returns of mutual bank stock bank mutual holding_company and stock holding_company we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-132556-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely jasper l cummings associate chief_counsel by lewis k brickates assistant to the branch chief
